IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20499
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                versus

                          PERI B. RIDEAUX,

                                           Defendant-Appellant.


                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-99-CR-622-1
                         - - - - - - - - - -
                            March 20, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Peri   Rideaux   appeals   her   sentence   for   six   counts   of

embezzlement and theft of a veteran’s pension checks, in violation

of 18 U.S.C. § 641.    Although Rideaux was for several months the

legal fiduciary for World War II veteran Willis Collier, she

continued to receive and to either deposit or cash Collier’s

Department of Veterans Affairs (“DVA”) checks after late January

1998, after which time Collier was no longer in her care.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-20499
                                  -2-

     Rideaux contends that the district court clearly erred in

including a June 24, 1998, DVA check for $5,208 (the “June 1998

check”) in computing the loss attributable to her for sentencing

purposes under    U.S.S.G.   §   2B1.1(b)(1).    Noting   that   she   was

acquitted of the indictment count charging her with embezzling the

June 1998 check (but acknowledging that the district court was

permitted to consider such conduct at sentencing), Rideaux argues

for the first time on appeal that she believed in good faith that

she was entitled to keep the proceeds of the check as it was

granted for “Aid and Attendance” for Collier, retroactive to June

1997.   She asserts that she thought the check was for “services”

already rendered to Collier by herself and her mother, Carolyn

Boudreaux, who had been Collier’s fiduciary until her death in

October 1997.    Rideaux cannot show plain error as to this claim,

because she has never presented documentation to show that she

actually expended funds for Collier so as to warrant that she,

rather than Collier, should be the beneficiary of the proceeds of

the June 1998 check.   United States v. Calverley, 37 F.3d 160, 162-

64 (5th Cir. 1994) (en banc).     In any event, any error is harmless,

because Rideaux has not shown that, even if she were entitled to

the portions of the June 1998 check applicable to the months when

she was personally taking care of Collier, such change to the

amount of loss would have affected her offense level under U.S.S.G.

§ 2B1.1(b)(1).   See FED. R. CRIM. P. 52(a).

     Rideaux also contends that the district court clearly erred in

raising her offense level for “more than minimal planning” under

U.S.S.G. § 2B1.1(b)(4)(A).       She maintains that her receipt of the
                           No. 00-20499
                                -3-

check was “purely opportune.”      See U.S.S.G. § 1B1.1, comment.

(n.1(f)).   Rideaux’s failure to advise the DVA that she was no

longer taking care of Collier and her continued receipt and cashing

of DVA checks meant for him involved “repeated acts over a period

of time” and did not constitute “‘spur of the moment conduct.’”

See id.; United States v. Cheatham, No. 93-5286 (5th Cir. Mar. 24,

1994), p. 2 (unpublished) (citation omitted); see 5TH CIR. 47.5.2

(unpublished   opinions   issued   before   January   1,   1996,   are

precedent); see also United States v. Callaway, 943 F.2d 29, 30

(8th Cir. 1991).    The district court did not clearly err in

concluding that this amounted to “more than minimal planning.”

See United States v. Burns, 162 F.3d 840, 854 (5th Cir. 1998).

     The sentence is AFFIRMED.